Title: To John Adams from C. W. F. Dumas, 18 September 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur
            Lahaie 18e. 7be. 1783
          Je vous remercie de m’avoir mis à même de pouvoir répondre aux questions qu’on me fait sur votre retour ici; & je vous félicite de la nouvelle besogne dont vous êtes chargé. Quoiqu’elle doive être un peu longue, elle ne peut que vous être agréable par son importance, en occupant tout à la fois votre activité, votre intelligence & votre fermeté.
          Dans l’incertitude où vous êtes, Monsieur, si vous retournerez au Printemps prochain en Amérique, ou si vous viendrez résider avec votre famille à La Haie, je vous souhaite ce qui sera le plus de votre goût; & à ce propos, je vous demande la faveur de m’instruire de ce que le Congrès aura réglé là-dessus, dès que vous le saurez, afin que je puisse prendre les mesures nécessaires pour une retraite pour moi & ma famille; dans le temps où Vous ou votre successeur voudrez disposer de l’hôtel: car si l’on veut avoir quelque choix à cet égard, & ne pas payer trop cher, il faut louer en Janvier pour occuper en May.
          Je ferai tout ce qui me sera possible pour ce que vous me recom̃andez, Monsieur, quant à l’Emprunt; & pour cet effet, j’irai passer quelques jours de la semaine prochaine à Amsterdam, où je me conduirai à cet égard avec la plus Scrupuleuse circonspection. Pour être en état de mieux aller au but, en sondant imperceptiblement les terrains, & correspondant avec Mr. Morris avec quelque fruit, il faudroit que j’eusse une copie ou un Apperçu des conditions & engagemens réciproques de l’Emprunt actuel, que je tiendrai aussi secret que vous me le prescrirez: Savoir, du bénéfice accordé à la Direction actuelle, & jusqu’à quel point, som̃e & temps le Congrès est obligé de s’en tenir à celle-là. Vous m’en avez touché quelque chose en conversation; mais je n’en ai pas conservé une idée assez distincte, pour pouvoir me passer d’Instruction: Or la vôtre, Monsieur, me mettra en état d’agir d’abord; au lieu que je serois au moins 6 mois avant de pouvoir en recevoir une d’Amérique.
          Ma famille, sensible, com̃e elle doit l’être, à votre bon souvenir, vous présente ses respects, & vous prie de permettre que Mr. votre fils trouve ici leurs amitiés avec les miennes, qui suis avec grand respect / De Votre Excellence / Le très-humble & très-obéissant serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 18 September 17831
          I thank you for putting me in a position where I can answer questions concerning your return here, and I congratulate you on the new duty with which you have been entrusted. Although it might be a bit protracted, it must be agreeable to you for its importance, occupying at the same time your energy, your intellect, and your steadfastness.
          In the state of uncertainty that you are in, sir, as to whether you will return next spring to America or reside at The Hague with your family, I wish you whatever is most to your liking, and on this subject, I ask you the favor of letting me know what Congress decides on this matter as soon as you have word in order that I might take the necessary steps so that my family and I may withdraw elsewhere during the time when you or your successor will want to make arrangements for the legation, because if one wants to have a choice in the matter, and not pay too much, one must rent in January to take occupancy in May.
          I will do everything I possibly can for whatever you recommend, sir, regarding the loan, and to this effect, I will spend several days next week at Amsterdam, where I will conduct myself with the most scrupulous circumspection. In order to be in a position to arrive at the goal, quietly sounding out the terrain, and corresponding with Mr. Morris with some fruitful outcome, I would need a copy or a sketch of the terms and agreements of the current loan, which I will keep as secret as you stipulate, in order to know the benefits of the current guidelines and what point, sum, and time Congress is required to abide by it. You touched on this in conversation with me, but I did not retain a clear enough idea of it in order for it to provide instructions for me, and yours, sir, will put me in a position to act first, since I otherwise have to wait at least six months to receive instructions from America.2
          My family, hoping, as it should, to remain in your good graces, sends their respects and asks that you pass along to your son their friendly regards with those of yours truly, who is with great respect your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        